EXHIBIT 10.44



MEDICAL CARE TECHNOLOGIES, INC.
 
May 21, 2012
 
Manhattan Transfer Registrar Co.
57 Eastwood Road
Miller Place, NY 11764
 
Ladies and Gentlemen:
 
MEDICAL CARE TECHNOLOGIES, INC., a NEVADA corporation (the "Company") and Atlas
Equity Offshore, Ltd   (the "Investor") have entered into an agreement as of May
21, 2012 (the "Agreement") providing for the issuance of the 12% Convertible
Promissory Note in the principal amount of $25,000 (the "Note").
 
A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (Common Stock) of the Company (initially,
90,000,000 shares) for issuance upon full conversion of the Note in accordance
with the terms thereof. The amount of Common Stock so reserved may be increased,
from time to time, by written instructions of the Company and the Investor.
 
The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor without any further action or confirmation
by the Company: (A) upon your receipt from the Investor of: (i) a notice of
conversion ("Conversion Notice") executed by the Investor; and (ii) an opinion
of counsel of the Investor, in form, substance and scope customary for opinions
of counsel in comparable transactions (and satisfactory to the transfer agent),
to the effect that the shares of Common Stock of the Company issued to the
Investor pursuant to the Conversion Notice are not "restricted securities" as
defined in Rule 144 and should be issued to the Investor without any restrictive
legend; and (B) the number of shares to be issued is less than 4.99% (or 9.99%
if the Company is a non-reporting entity) of the total issued common stock of
the Company.
 
The Company hereby requests that your firm act immediately, without delay and
without the need for any action or confirmation by the Company with respect to
the issuance of Common Stock pursuant to any Conversion Notices received from
the Investor.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection with the instructions
set forth herein, the performance of your duties hereunder and otherwise in
respect hereof, including the costs and expenses of defending yourself or
themselves against any claim or liability hereunder, except that the Company
shall not be liable hereunder as to matters in respect of which it is determined
that you have acted with gross negligence or in bad faith. You shall have no
liability to the Company in respect to any action taken or any failure to act in
respect of this if such action was taken or omitted to be taken in good faith,
and you shall be entitled to rely in this regard on the advice of counsel.
 
 
1

--------------------------------------------------------------------------------

 
 
The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company’s irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.
 
The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.
 

    Very truly yours,       MEDICAL CARE TECHNOLOGIES, INC.          
Acknowledged and Agreed:   [mdce_ex104401.jpg]   Manhattan Transfer Registrar
Co.   Ning Wu       President   By:       Name: John Ahearn      
Title: Senior Partner      

 
 
 
2

--------------------------------------------------------------------------------